J-S63031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    AMBER LESCHNER

                             Appellant                 No. 564 WDA 2018


             Appeal from the Judgment of Sentence March 22, 2018
                In the Court of Common Pleas of McKean County
               Criminal Division at No: CP-42-CR-0000442-2017


BEFORE: OTT, J., MURRAY, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                    FILED DECEMBER 14, 2018

        Appellant, Amber Leschner, appeals from the March 22, 2018, judgment

of sentence entered in the Court of Common Pleas of McKean County following

her conviction by a jury on two counts of forgery and two counts of theft by

deception.1 Appellant challenges the sufficiency of the evidence supporting

her convictions. Upon review, we affirm.

        The trial court summarized the evidence presented as follows:

        In this case Gail Wilson testified that she had employed
        [Appellant] to clean her home. [Appellant] had advised her that
        she was in need of funds including requesting payment for time
        periods that she had not worked. She testified that, during the
        time period that [Appellant] was employed by her, checks went
        missing from a desk drawer in her home. She later noticed that
____________________________________________


*   Former Justice specially assigned to the Superior Court.
1   18 Pa.C.S.A. § 4101(a)(3) and 18 Pa.C.S.A. § 3922(a)(1), respectively.
J-S63031-18


      there were two OTC (over the counter) withdraws from her
      checking account that she had not authorized. When she received
      copies of the checks form (sic) her bank she knew that they were
      forged / she had not signed them. [Appellant’s] name was on the
      back of each of the checks. Mandy Anderson, an employee of the
      victim’s bank, Mountain Laurel Federal Credit Union, testified that
      [Appellant] came into the bank location on July 24, 2017[,] and
      cashed a check that was purported to be written / authorized by
      Gail Wilson. [Appellant] signed the check at the bank. Another
      employee of the bank, Patricia Wilson, testified that [Appellant]
      came into the bank and presented a check for $60 to her to be
      cashed and also drawn on Gail Wilson’s account. Again, Gail
      Wilson testified that she did not sign either of these checks. At
      trial surveillance video from the Mountain Laurel Credit Union was
      presented which also demonstrated that [Appellant] came into the
      bank on two occasions and presented these checks to the teller
      and obtained the cash. Trooper Daniel Nester testified that he
      had interviewed [Appellant] about the checks and: “she advised
      she had gotten them (two checks cashed) from Gail.”

Trial Court Opinion, 6/13/18, at 1-2 (citations to record omitted).

      Appellant was charged with two counts of forgery and two counts of

theft by deception.   A jury trial was held on January 31, 2018, at which

Appellant was found guilty on all charges. Appellant was sentenced on March

22, 2018, to an aggregate of 48 hours to one year in prison, to be followed by

one year of probation. She filed a timely notice of appeal on April 20, 2018.

      Appellant raises two issues on appeal, both of which are challenges to

the sufficiency of the evidence.

      I.    Whether the evidence was sufficient to establish that
            Appellant forged the checks in question or had knowledge
            that the checks were forged, in order to sustain a conviction
            at both counts under 18 Pa.C.S.A. § 4101(a)(3)?

      II.   Whether the evidence was sufficient to establish that
            Appellant intentionally created or reinforced a false
            impression in order to sustain a conviction at both counts
            under 18 Pa.C.S.A. § 3922(a)(1)?

                                     -2-
J-S63031-18



Appellant’s Brief at 7.

      This Court’s standard of review of a challenge to the sufficiency of the

evidence is well established:

      Our standard of review is whether the evidence admitted at trial,
      and all reasonable inferences drawn from that evidence, when
      viewed in the light most favorable to the Commonwealth as
      verdict winner, were sufficient to enable the fact[-]finder to
      conclude that the Commonwealth established all of the elements
      of the offense beyond a reasonable doubt.

Commonwealth v. Crosley, 180 A.3d 761, 767 (Pa.Super. 2018) (quoting

Commonwealth v. Cruz, 71 A.3d 998, 1006 (Pa.Super. 2013) (citation and

brackets omitted)).

      In addition, we note that the facts and circumstances established
      by the Commonwealth need not preclude every possibility of
      innocence. Any doubts regarding a defendant’s guilt may be
      resolved by the fact-finder unless the evidence is so weak and
      inconclusive that as a matter of law no probability of fact may be
      drawn from the combined circumstances. The Commonwealth
      may sustain its burden of proving every element of the crime
      beyond a reasonable doubt by means of wholly circumstantial
      evidence. . . .Furthermore, when reviewing a sufficiency claim,
      our Court is required to give the prosecution the benefit of all
      reasonable inferences to be drawn from the evidence.

Crosley, 180 A.3d at 767 (quoting Commonwealth v. Gibbs, 981 A.2d 274,

281 (Pa.Super. 2009) (citation omitted)).

      Appellant asserts that the Commonwealth failed to present sufficient

evidence to sustain the conviction for forgery.

      A person is guilty of forgery if, with intent to defraud or injure
      anyone, or with knowledge that he is facilitating a fraud or injury
      to be perpetrated by anyone, the actor:

            (1) Alters the writing of another without his authority;


                                     -3-
J-S63031-18


              (2) Makes, completes, executes, authenticates, issues
              or transfers any writing so that it purports to be the
              act of another who did not authorize the act, or to
              have been executed at a time or place or in a
              numbered sequence other than was in fact the case,
              or to be a copy of an original when no such original
              existed; or

              (3) Utters any writing which he knows to be forged in
              a manner specified in paragraphs (1) or (2) of this
              subsection.


18 Pa.C.S.A. § 4101.

      In   the    matter    sub   judice,   Appellant   was   convicted   under

18 Pa.C.SA. § 4101(3). Appellant concedes that there was sufficient evidence

presented that she uttered a forged writing; however, Appellant argues that

the Commonwealth failed to prove that she had knowledge that the checks

were forged. In support of this argument, Appellant analogizes this matter to

Commonwealth v. Gibson, 416 A.2d 543, 544-45 (Pa.Super. 1979).               In

Gibson, the defendant went to a bank and attempted to deposit checks. The

owner of the check, Kutz, testified that he had not written the check and some

of his checks were missing. Id. at 544-45. Gibson had no prior connections

to Kutz, and this Court held that Gibson’s “possession of the check, in itself,

does not justify a conclusion that he forged the check or knew it was forged.”

Id. at 545.

      However, Appellant’s reliance on Gibson is mistaken as there are a

number of key factual differences between Gibson and the instant matter.

Moreover, as discussed above, the Commonwealth may sustain its burden of

proof though wholly circumstantial evidence. See Crosley, 180 A.3d at 767.

                                      -4-
J-S63031-18



Here, there was ample circumstantial evidence to show that Appellant had the

means, motive, and opportunity to steal the checks from Ms. Wilson. Unlike

in Gibson, Appellant had a preexisting relationship with the victim, Ms.

Wilson. Appellant was Ms. Wilson’s housekeeper. During the time Appellant

was working at Ms. Wilson’s home, Ms. Wilson kept her checks in a drawer in

an area of the home accessible to Appellant. Further, Appellant had previously

informed Ms. Wilson that she needed money, and she had requested to be

paid for times that she did not work. Except for one occasion, Appellant was

always paid by Ms. Wilson in cash. On that one occasion, Ms. Wilson wrote a

check to Appellant. Ms. Wilson testified that she did not sign or write the two

checks in question that Appellant cashed.

      Based on the foregoing, the matter is distinguishable from Gibson since

there was ample evidence to show that Appellant stole the checks as well as

altered them.       Viewing the evidence the light most favorable to the

Commonwealth, there was sufficient circumstantial evidence to prove that

Appellant stole the blank checks and deposited them.          Thus, there was a

reasonable inference that Appellant knew the checks were altered. For these

reasons, Appellant’s challenge to the sufficiency of the evidence on the forgery

convictions fail.

      Next, Appellant challenges the sufficiency of the evidence of the theft

by deception-false impression convictions.

      A person is guilty of theft [by deception] if he intentionally obtains
      or withholds property of another by deception. A person deceives
      if he intentionally:

                                      -5-
J-S63031-18


      (1) creates or reinforces a false impression, including false
      impressions as to law, value, intention, or other state of mind; but
      deception as to a person’s intention to perform a promise shall not
      be inferred from the face alone that he did not subsequently
      perform the promise[.]


18 Pa.C.S.A. § 3922(a)(1). Appellant argues that in order to be convicted of

theft by deception, the Commonwealth was required to prove that Appellant

had knowledge the checks were forged in order to establish the necessary

intent to deceive. Essentially, Appellant’s argument is identical to her previous

argument; however, this claim goes to the theft by deception counts.          As

discussed in detail above, viewing the evidence in the light most favorable to

the Commonwealth, there was sufficient evidence to establish that Appellant

knew the checks were forged. Thus, Appellant’s claim fails.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/14/2018




                                      -6-